Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 27, 1995, convicting him of rape in the first degree (two counts) and rape in the third degree (five counts), upon a jury verdict, and imposing sentence.
*528Ordered that the judgment is affirmed.
The defendant contends that the prosecution failed to prove the element of forcible compulsion in connection with the charges of rape in the first degree. That claim was not preserved for appellate review (see, CPL 470.05 [2]) and, in any event, is without merit. The forcible compulsion element of rape in the first degree was established by evidence that the defendant used his superior age, size, and strength to overpower his victim (see, e.g., People v Hodges, 204 AD2d 739; People v Roman, 179 AD2d 352; People v Yeaden, 156 AD2d 208). The victim was also forcibly compelled to submit to the defendant’s sexual demands by his repeated threats to harm her twelve-year-old sister (see, People v Ramos, 200 AD2d 601).
In addition, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction on all five counts of rape in the third degree. Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.